In a proceeding to compel appellant to accept for filing certain papers for the incorporation of the proposed Village of Atlantic Beach and to call and conduct a public hearing thereon pursuant to article 2 of the Village Law, the appeal is from an order entered March 17, 1959 granting respondents the relief prayed for in their petition. The notice of appeal brings up for review an intermediate order entered November 24, 1958 denying appellant’s motion to dismiss the petition as insufficient in law. Orders unanimously affirmed, with one bill of costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.